DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 02/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,467,399 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-85 are allowed.

Reasons for Allowance
According to 37 C.F.R. 1.104(e), it is the examiner's discretion to evaluate at the time of allowance whether the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims and set forth such a reasoning. At this time, the examiner believes that the claims allowed above require a separate reasoning to make the record clearer. The applicant or patent owner may file a statement commenting on the reasons for allowance within such time as may be specified by the examiner.
The following is an examiner’s statement of reasons for allowance:

Claims 1-85 are allowed for reasons argued by Applicant in the remarks filed 02/21/2022. 
The following reasons of allowance was given in the parent application, 15/405,611 and are equally applicable here: 
The prior art of record that was found and cited comprised the following reference(s): 
U.S. PGPub. No. 2014/0266573 		“Sullivan”
U.S. Patent No. 8,844,811 B1		“Rogers”
Sullivan discloses a system in which a user (e.g. home owner) can grant a visitor temporary access to a remote location (e.g. residence) using a companion application running on a mobile device carried by the visitor. Upon receiving the access grant by the user, the companion application transmits a signal from the visitor’s mobile device to an access control mechanism (e.g. gate) to grant access to the visitor. Thus, Sullivan disclosed several of the limitations of the claimed invitation. 
However, Sullivan differed from the claimed invention for not disclosing sending an encoded media file that steganographically encoded access information in the media file. The examiner relied on “Rogers” for disclosing this feature. In particular, Rogers disclosed sending a QR code to a mobile device and using the QR code at an access control gate to gain access to a restricted area. 

After reviewing the applicant’s arguments, the examiner is persuaded that this overcomes the Rogers reference as a QR code cannot be reasonably interpreted to teach this limitation. 
An updated search did not yield any better prior art reference than those already found and the examiner was unable to find a reference that conveyed the feature of hiding access information within a media image file where the media image file is associated with a user device. 
Therefore, the prior art of record does not teach or suggest individually or in combination the particular limitations listed below as recited in the current claims:
	“…send, to a guest device, an encoded media file, wherein the encoded media file comprises: an image associated with a user device, and access information, for accessing the location, steganographically concealed within the image…”
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER LAGOR whose telephone number is (571)270-5143.  The examiner can normally be reached on Monday thru Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar B. Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER LAGOR/
Primary Examiner
Art Unit 2491